Citation Nr: 1214148	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-49 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to waiver of recovery of overpayment of VA pension benefits in the calculated amount of $37,088.00, to include the issue of whether the overpayment was properly created. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from March 1967 to December 1970, and an additional unverified period of reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Committee on Waivers and Compromises (Committee) of the Milwaukee, Wisconsin RO, which denied waiver of recovery of the overpayment at issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In his statements, particularly the May 2010 statement submitted by the Veteran's representative, the Veteran has disagreed with the calculation of an overpayment of pension benefits created when the Veteran began receiving Social Security Administration (SSA) disability benefits.  In particular, the Veteran's representative notes that the overpayment has been calculated from June 2006, but SSA did not award the Veteran disability benefits until April 2007.  The Veteran's representative contends that the calculation of the overpayment is not in compliance with the regulations at 38 C.F.R. § 3.660 (2011), which provide that discontinuance of an award of pension benefits based on an increase in income is effective the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2) (2011).

The Veteran disputes the amount of the debt in question.  The validity of the calculation of the amount of overpayment is inextricably intertwined with the appealed waiver issue, because adjudication of the issue of the amount of the debt may affect the merits and outcome of an adjudication of the waiver issue.  A grant or denial of a waiver presupposes the propriety of the creation of the overpayment in the first instance.  Cf. Narron v. West, 13 Vet. App. 223 (1999); see also Parker v. Brown, 7 Vet. App. 116 (1994)(finding that a claim is intertwined only if the RO would have to reexamine the merits of any denied claim which is pending on appeal before the Board). 
The factual issue of the accuracy of the calculated amount of overpayment has not been adjudicated by the agency of original jurisdiction, but must be considered before the Board may address the waiver issue on appeal.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); VAOPGCPREC 06-98; cf. Narron v. West, 13 Vet. App. 223 (1999).  

Accordingly, the case is REMANDED for the following: 

1.  Afford the Veteran an opportunity to submit or identify evidence of the date he began receiving SSA disability benefits awarded in April 2007.  

2.  Conduct any development necessary to determine the effective date for the discontinuance of the Veteran's award of pension.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  Provide the Veteran and his representative with a determination on the issue of the accuracy of the calculation of the amount of pension overpayment to the Veteran, currently calculated as $37,088.00.  The Veteran should be provided an accounting which explains the amount of the overpayment and how it was calculated, including an explanation of how the calculation of the amount of the debt conforms with regulations governing the effective date of a reduction or termination on award of pension, to include 38 C.F.R. § 3.660 (2011).  

4.  Thereafter, the matter on appeal should be readjudicated, including the propriety of the calculation of the amount of an overpayment of pension benefits and the request for waiver of the overpayment.  Provide an appropriate supplemental statement of the case if the appeal is not resolved.  Give the Veteran an opportunity to respond before returning the file to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

